Citation Nr: 1108815	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-30 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to September 2, 2010, and a rating higher than 10 percent since.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss.  The RO assigned an initial noncompensable (i.e., 0 percent) disability rating, retroactively effective from July 30, 2007, the date of receipt of this claim.  The Veteran appealed for a higher, i.e. compensable, initial rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider his claim in this context - which includes determining whether his rating should be "staged" to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

In July 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration, including especially to have the Veteran undergo another VA compensation examination to reassess the severity of his hearing loss.

The Veteran had this additional VA examination in September 2010 and, based on the results, the AMC issued a decision in January 2011 increasing the rating for the bilateral hearing loss from 0 to 10 percent, but only retroactively effective from September 2, 2010 - the date of that most recent VA compensation examination.  He continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  So the issue now concerns whether he was entitled to an initial compensable rating for this disability prior to September 2, 2010, and whether he has been entitled to a rating higher than 10 percent since.



FINDINGS OF FACT

1.  For the initial period at issue from July 30, 2007 to September 2, 2010, the Veteran had Level IV hearing loss in his right ear and Level II hearing loss in his left ear.  

2.  According to the results of his September 2, 2010, VA compensation examination, he now has Level IV hearing impairment bilaterally, meaning in both ears.


CONCLUSION OF LAW

The criteria are not met for an initial compensable disability rating prior to September 2, 2010, or for a disability rating higher than 10 percent since for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2007.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining supporting evidence.  This letter also complied with Dingess by discussing the downstream disability rating and effective date elements of the claim.  

In cases, as here, where an increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim was subsequently granted and he has appealed a downstream issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because its initial intended purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for a disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required Statement of the Case (SOC) (and even two Supplemental SOCs (SSOCs)) discussing this downstream element of his claim for a higher initial rating for his bilateral hearing loss and citing the applicable statutes and regulations.  Moreover, in any event, as mentioned, he was provided the additional Dingess notice concerning the downstream disability rating and effective date elements of his claim.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and private treatment records in support of his claim.  In addition, the RO arranged for two VA compensation examinations, initially in October 2007 to first determine whether the Veteran was entitled to service connection, and more recently in September 2010 to reassess the severity of his bilateral hearing loss, which is now the determinative downstream issue since his appeal is for higher ratings for this disability.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, the most recent VA compensation examination of the Veteran's bilateral hearing loss was in September 2010, so relatively recently, and as a consequence of a prior Board remand.  Moreover, the report of that evaluation contains all the findings needed to properly evaluate this disability.  38 C.F.R. § 4.2.  Yet another examination to evaluate the severity of this disability is unwarranted under the circumstances presented.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Moreover, in obtaining the September 2010 VA compensation examination, the Board is also satisfied as to substantial compliance with its July 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing the Veteran.  

II.  Entitlement to an Initial Compensable Disability Rating from July 30, 2007 to September 2, 2010, and a Rating Higher than 10 Percent Since

Since, as already alluded to, the Veteran's claim arises from his disagreement with the initial rating assigned following the grant of service connection, some discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  The Court, incidentally, has since extended this practice to even the more traditional increased-rating claims.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2010).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

It is important for the Veteran to understand that the assignment of disability ratings for hearing impairment are derived by a mechanical - meaning nondiscretionary, application of the rating schedule to the numeric designations based on the examination results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  

Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).  

VA regulations also provide that, in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

A.  Entitlement to an Initial Compensable Disability Rating From July 30, 2007 to September 2, 2010.

The Veteran had a VA audiology examination in October 2007.  His puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

30
65
70
70
LEFT

30
55
70
70

The average puretone threshold was 58.75 decibels in the right ear and 56.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 84 percent in the left ear.  

Applying the results of that October 2007 VA examination to Table VI yield values of Level IV hearing impairment for his right ear and Level II hearing impairment for his left ear.  Applying these values to Table VII indicates his bilateral hearing loss is non-compensable for this time period.  

The Board notes that Table VIa does not apply in this instance, since he does not exhibit exceptional patterns of hearing impairment, characterized by puretone threshold values at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) measuring 55 decibels or more. 

The additional evidence of record for this time period includes private treatment records from Dr. K.H. and Dr. S.A., the Veteran's audiologists.  Dr. K.H. performed an audiogram on the Veteran in July 2007.  However, it is unclear what the individual puretone thresholds at each of the specified frequencies were and their average puretone threshold levels.  Additionally, Dr. S.A. provided audiometric test results and a letter dated October 2008.   However, neither the letter nor the audiometric test results provide additional evidence to support a finding that the Veteran is entitled to a compensable rating prior to September 2, 2010.  

Therefore, absent additional audiometric evidence indicating the Veteran's bilateral hearing loss is more severe, the Board finds that the evidence of record does not support an initial compensable disability rating for the time period prior to September 2, 2010.  38 C.F.R. § 4.3.

B.  Entitlement to a Disability Rating Higher than 10 Percent Since September 2, 2010.

In determining whether the Veteran is entitled to a rating higher than 10 percent since September 2, 2010, the Board has reviewed the report of his most recent VA compensation examination from September 2010, which is the only evidence of record in support of his claim.  

The Veteran's puretone thresholds, in decibels, as recorded at this September 2010 VA compensation examination, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

35
60
70
75
LEFT

35
60
75
80

The average puretone threshold was 60 decibels in the right ear and 62.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent bilaterally, meaning for both the right and left ears.  

Applying the results of that September 2010 VA examination to Table VI yield values of Level IV hearing impairment for the right and left ears.  Applying these values to Table VII indicates his bilateral hearing loss is 10 percent disabling, which is his current rating.  

However, again pursuant to 38 C.F.R. § 4.86(a), since the Veteran still does not exhibit exceptional patterns of hearing impairment, Table VIa is not applicable in the present case.  

As the preponderance of the evidence is against the Veteran's claim for a disability rating higher than 10 percent for his service-connected bilateral hearing loss, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's bilateral hearing loss has markedly interfered with his ability to work, meaning above and beyond that contemplated by his currently assigned 10 percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular rating schedule.  His evaluation and treatment has been primarily, if not entirely, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

The claim for an initial compensable rating prior to September 2, 2010, and a rating higher than 10 percent since, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


